Title: To Thomas Jefferson from William Short, 16 November 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Nov. 16. 1792

You will be much less surprized to learn that the French have entered Brussels, than you no doubt were to learn their success at Mons mentioned in my last. The government having taken the alarm and retired to Ruremond, the Austrian army seem to have thought of nothing since but securing a retreat. Accordingly they have been retiring successively and in much disorder—passing by Brussels without venturing to enter the city.
The French troops entered it the day before yesterday and have advanced as far as Malines. They find friends every where among the people and may be considered as masters of Flanders, Hainault and the greater part of Brabant. They present themselves as liberators and not as conquerors. It remains to be seen whether this moderation will last and how they will marry together their principles and the aristocratical and theocratical sentiments of their new Freres and Amis.
The French and Austrian accounts of the action of the 6th. are exceedingly different, not to say contradictory. Dumouriez states the numbers to be 40,000. French and 28,000 Austrians of the former 300 killed and 600 wounded—of the latter 4000 killed and wounded and 1500 deserters.
It is certain the French exhibited proofs of courage and conduct which could not have been expected in any but well disciplined troops. A panic seems to have siezed the Austrians since that time and made them abandon a country they could still have defended with success if the two armies alone were to be taken into consideration. Their sudden retreat is therefore attributed by some to their fear of the people of the large towns behind them and by others, to their doubts as to the intentions of the Prussian Monarch and by others to both.
It has been said for some time that he was preparing to march against the French troops at Mayence. His having remained so long quiet at Coblence, whilst the General Custine was augmenting the fortifications of Mayence, is inexplicable to every body here. Few doubt of his having betrayed the Emperor—but they cannot account for a preponderating member of the Germanic body being a tranquil spectator of this entry into the Empire, by a power with whom he is considered as at war—and indeed it seems impossible that he can avoid at least making a shew of opposing it.
What is mentioned in the gazettes inclosed of the British minister remaining at Brussels, is true, and gives rise to various conjectures. The article of the convention signed at this place with respect to  Gr. Britain’s guaranteeing the sovereignty of the pays bas, to the house of Austria is considered as non avenu from the defect of the ratification of the late Emperor. But even if it had been it does not appear that he could have counted on it in the present instance, as far as may be judged of from the possession of Savoy, being not noticed notwithstanding the treaties subsisting between their Britannic and Sardinian Majesties.
Another treaty which it is not doubted will be religiously observed is that with this country. It is thought here that application has been already made to obtain from the court of London an explicit and public declaration on the subject, by way of memento to the French Republic and in terrorem to the patriotic party here. It is certain if any thing can stop the Furia Francesé it will be a determination of England firmly and fully expressed to oppose any attempts to a change here. If the French government have any thing fixed with respect to any foreign power it is their wish to be well at any price with England—and this may be considered as the national wish also which has been cultivated for some time past. This also would be the most formidable if not the only arm that England could oppose to an army which has not been stopped by Austrian troops, if they were disposed to make an irruption into this country. Their conduct in leaving the people their own masters, in Savoy, Germany and Brabant, would necessarily secure them many friends here, independent of other considerations. The government of this country are manifestly uneasy. Many of their refugees are in Dumouriez army and of course will if listened to, sollicit a re-integration for themselves and relief for their country which they consider in bondage. A short time will indicate their intentions.
After the King’s suspension their H. M. signified to M. de Maulde that they considered him no longer a diplomatic character. He has since that time remained here, without seeing any body, and been engaged in the procuring arms ammunition &c. for the French republic. He has recieved notice that he is to be recalled and that M. de Genest, late chargé des affaires at Petersburg is to be sent here. It is not yet known whether he has a public character and when he will arrive. Should he present letters of credence it will bring this country to the test and perhaps it may be the wish of the French government to have a pretext for complaint. I have the honor to be most respectfully Dear Sir, Your most obedient & most humble servant

W: Short

